Title: Samuel A. Goddard to James Madison, 5 August 1835
From: Goddard, Samuel A.
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Birmingham England
                                
                                August 5th 1835.
                            
                        
                        I have the honor to present to you a Silver medal which I have had struck commemorative of the Certificate
                            which you Signed in aid of the Glorious cause of Temperance on which are Symbols of the happy effects of Temperance and of
                            the direful effects of Intemperance and on the reverse the Certificate with facsimiles of the Signatures thereto and I
                            beg your acceptance of it and am with profound respect Your Most Obt Very Humble Servt
                        
                            
                                Samuel A. Goddard
                            
                        
                    